Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/398,763 which was filed on 4/30/2019. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered. 

Response to Amendment
	In the reply file 12/21/2021, claims 1 and 12-13 have been amended.  No additional claims have been added and no claims have been canceled. Accordingly, claims 1-23 stand pending.

Response to Arguments
Applicant’s arguments filed 12/21/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Davenport and Delgado do not teach “the opcodes generated on a per-record basis based on (i) a type of mapping pointer associated with the respective record and (ii) an activity to be performed on fields of the mapping pointer associated with the respective record”. The examiner respectfully disagrees. Davenport teaches in claim 7 and column 14 line 53 – column 15 line 34 generating opcodes on a per-record basis that specify the type of mapping pointer and that the type triggers additional processing.  Davenport also teaches in column 15 lines 28-34 that a mapping bit indicates the type of file system blocks it points to and a data bit is updated to indicate whether the data is compressed, encrypted, or both.  Since the type of mapping pointer associated with the respective record may trigger additional processing, the opcode that was generated is interpreted to be based on both the type and activities to be performed on fields of the mapping pointer associated with the respective record.  While Davenport doesn’t specify Additionally, Davenport is combined with the Delgado reference.  Delgado teaches in column 1 line 57 – column 2 line 14 metadata change information stored in nodes, e.g. records, and each node contains one or more bitmaps that represent a type of transaction to be carried out, e.g. activity, which is then written to a transaction log.  This is interpreted as an opcode that is based on an activity to be performed and is generated on a per-record basis.  When combined with Davenport this teaches additional activities that the opcodes generated by Davenport are based on.  Therefore, the examiner is not persuaded.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is marked as amended, but does not appear to be amended so therefore is being examined as if that was a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite generating a record, creating a data structure, and creating an entry in a transaction log.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “used by a file system and processing units coupled to memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, generating and storing records are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional element – a file system, processing units, and memory. The file system, processing units, and memory in the steps are recited at a high-level of generality (i.e., as a generic file system performing a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-11 and 14-23 recite additional elements of reading and writing the log entry, accessing a data structure and performing specified activity, and further specifying the data stored. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport et al. (US8190850), hereinafter Davenport, in view of Delgado et al. (US9430503), hereinafter Delgado.

Regarding Claim 1:
Davenport teaches:
	A method of managing a metadata transaction log used by a file system, the method comprising: generating multiple records that include opcodes that specify changes to respective mapping pointers in a metadata block of the file system (Davenport, claim 7, column 9 lines 50-59, column 14 line 53 – column 15 line 34, column 10 lines 19-28; note that metadata records store a block type fields that indicates the kind of mapping pointer used; note the block type field is part of the metadata in a data block of a file and that changes to the metadata are written in a transaction log which means multiple records are generated for the plurality of changes; note mapping pointers are part of the metadata), the opcodes generated on a per-
creating an entry in the metadata transaction log, the entry storing the records (Davenport, figure 3, column 9 lines 50-59, note the records of the metadata changes are stored in the transaction log).
While Davenport teaches creating an entry in the metadata transaction log for storing changes, Davenport doesn’t specifically teach creating a data structure that identifies each of the mapping pointers that is being changed in the metadata block.  However, Delgado is in the same field of endeavor, data management, and Delgado teaches:
generating multiple records that include opcodes (Delgado, figure 3 and column 1 line 57 – column 2 line 14, note storing metadata changes and bitmap codes stored with the metadata in a data structure that indicate the type of transaction to be carried out) the opcodes generated on a per-record basis based on an activity to be performed on fields of the mapping pointer associated with the respective record (Delgado, column 1 line 57 – column 2 line 14, note metadata change information stored in nodes, e.g. records, and each node contains one or more bitmaps that represent a type of transaction to be carried out, e.g. activity, which is then written to a transaction log.  This 
creating a data structure that identifies each of the mapping pointers that is being changed in the metadata block (Delgado, column 1 line 57 – column 2 line 14, note metadata changes are coalesced into a data structure.  When combined with the previously cited reference this would be for the metadata changes as taught by Davenport).
creating an entry in the metadata transaction log, the entry storing the data structure together with the records (Delgado, column 1 line 57 – column 2 line 14, note once the data structure is filled then it is stored in the transaction log, when combined with the previous references this would include the records as taught by Davenport).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Regarding Claim 2:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
reading the entry from the metadata transaction log (Davenport, column 9 lines 50-59, note the metadata transaction log is updated written to and then read to update the file system);

writing the memory-resident version of the metadata block to persistent (Davenport, column 9 lines 50-59, note the metadata transaction log is updated written to and then read to update the file system)

Regarding Claim 3:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
accessing the data structure from the entry (Davenport, column 9 lines 50-59, note access the metadata transaction log for its entries); and 
for each mapping pointer that the data structure identifies as being changed, implementing the specified changes to that mapping pointer in the memory-resident version of the metadata block (Davenport, figure 3, column 9 lines 50-59, note the metadata transaction log is updated written to and then read to update the file system; note mapping pointer changes are included in the metadata changes).

Regarding Claim 4:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Regarding Claim 5:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
wherein the specified type of mapping pointer indicated by the opcode includes one of (i) a normal data block type, (ii) a block virtualization structure type, (iii) a compressed data block type, and (iv) a pattern- matched data block type (Davenport, claim 7, note the block type field indicates the type of mapping pointer may be a regular compressed virtual block mapping pointer).

Regarding Claim 6:
Davenport as modified shows the method as disclosed above;

wherein the opcode further indicates an activity to be performed for the indicated type of mapping pointer, and wherein processing of the entry is further based on the indicated activity (Davenport, claim 7, column 14 line 53 – column 15 line 34, note the block type field indicates the type of mapping pointer, note additional processing is performed based on the specified type) (Delgado, column 1 line 57 – column 2 line 14, note metadata change information stored in nodes, e.g. records, and each node contains one or more bitmaps that represent a type of transaction to be carried out, e.g. activity, which is then written to a transaction log.  This is interpreted as an opcode that is based on an activity to be performed and is generated on a per-record basis.  When combined with Davenport this teaches additional activities that the opcodes generated by Davenport are based on).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Regarding Claim 7:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
wherein the indicated activity includes at least one of (i) returning a reference weight previously distributed to that mapping pointer, (ii) merging a reference weight to or from another block pointer, and (iii) substituting a new block pointer in place of an 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Regarding Claim 8:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
wherein said one or more of the records further includes (i) an address that indicates a file-system address pointed to by that block pointer and (ii) at least one reference weight that indicates a reference weight to be returned or merged (Davenport, figures 3, 10, and 11, claim 10, column 4 lines 36-59, note pointer to data block address, note reference weight that is returned).

Claim 12 discloses substantially the same limitations as claim 1 respectively, except claim 12 is directed to an apparatus including processing units coupled to memory (Davenport, column 6 line 60 – column 7 line 9, note processor and memory), while claim 1 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 1.

Claim 13 discloses substantially the same limitations as claim 1 respectively, except claim 13 is directed to an computer program product including a set of non-transitory, computer-readable media (Davenport, column 6 line 60 – column 7 line 9, note processor and memory), while claim 1 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 1.

Claim 14 discloses substantially the same limitations as claim 2 respectively, except claim 14 is directed to an computer program product including a set of non-transitory, computer-readable media (Davenport, column 6 line 60 – column 7 line 9, note processor and memory), while claim 2 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 2.

Claim 15 discloses substantially the same limitations as claim 4 respectively, except claim 15 is directed to an computer program product including a set of non-transitory, computer-readable media (Davenport, column 6 line 60 – column 7 line 9, note processor and memory), while claim 4 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 4.

Claim 16 discloses substantially the same limitations as claim 5 respectively, except claim 16 is directed to an computer program product including a set of non-transitory, computer-readable media (Davenport, column 6 line 60 – column 7 line 9, note processor and memory), while claim 5 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 5.

Regarding Claim 17:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
wherein the opcode further indicates an activity to be performed for the indicated type of mapping pointer, and wherein processing of the entry is further based on the indicated activity (Davenport, claim 7, column 14 line 53 – column 15 line 34, note the block type field indicates the type of mapping pointer, note additional processing is performed based on the specified type) (Delgado, column 1 line 57 – column 2 line 14, note metadata change information stored in nodes, e.g. records, and each node contains one or more bitmaps that represent a type of transaction to be carried out, e.g. activity, which is then written to a transaction log.  This is interpreted as an opcode that is based on an activity to be performed and is generated on a per-record basis.  When combined with Davenport this teaches additional activities that the opcodes generated by Davenport are based on);
wherein the indicated activity includes at least one of (i) returning a reference weight previously distributed to that mapping pointer, (ii) merging a reference weight to 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Regarding Claim 18:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
wherein said one or more of the records further includes (i) an address that indicates a file-system address pointed to by that block pointer and (ii) at least one reference weight that indicates a reference weight to be returned or merged (Davenport, figures 3, 10, and 11, claim 10, column 4 lines 36-59, note pointer to data block address, note reference weight that is returned).

Regarding Claim 21:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
generating the opcodes as respective multi-bit values based on (i) respective types of mapping pointers being changed and (ii) respective activities to be performed 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Regarding Claim 22:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
wherein the respective activities to be performed include operations on flags, reference weights, and/or addresses of the respective mapping pointers (Davenport, claim 7, column 9 lines 50-59, column 14 line 53 – column 15 line 34, column 10 lines 19-28; note changes to the block type field is interpreted as operations on the addresses of the respective mapping pointers) (Delgado, figure 3 and column 1 line 57 – column 2 line 14, note storing metadata changes and in bitmap codes stored with the 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Regarding Claim 23:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
wherein at least two of the records stored in the transaction entry include opcodes that differ from each other (Davenport, claim 7, column 9 lines 50-59, column 14 line 53 – column 15 line 34, column 10 lines 19-28; note the block type field comprises multiple different possible values which would mean multiple records would have different values) (Delgado, figure 3 and column 1 line 57 – column 2 line 14, note storing metadata changes and in bitmap codes stored with the metadata in a data structure that indicate the type of transaction to be carried out; note bitmap codes are multi-bit values with multiple possible values for different records)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Claim Rejections - 35 USC § 103

Claim 9-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Delgado and Christiansen et al. (US2019/0188091), hereinafter Christiansen.

Regarding Claim 9:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
wherein creating the entry includes: storing the data structure of the entry (Delgado, column 1 line 57 – column 2 line 14, note metadata changes are coalesced into a data structure.  When combined with the previously cited reference this would be for the metadata changes as taught by Davenport); and 
storing each of the records in a data region of the entry (Davenport, figure 3, column 9 lines 50-59, note changes to metadata are written in a transaction log which means multiple records are generated for the plurality of changes; note mapping pointers are part of the metadata).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).
While Davenport as modified teaches storing the data structure of the entry, Davenport as modified doesn’t specifically teach storing the data structure in a header 
storing the data structure in a header region of the entry (Christiansen, figure 1, [0025], note the log page includes a header and log records in the data region.  When combined with the previous references this would be for the data structure as taught by Delgado and the records as taught by Davenport); and 
storing each of the records in a data region of the entry (Christiansen, figure 1, [0025], note the log page includes a header and log records in the data region.  When combined with the previous references this would be for the data structure as taught by Delgado and the records as taught by Davenport).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Christiansen as modified because this would improve the performance of the system by maximizing speed and efficiency (Christiansen, [0006]).

Regarding Claim 10:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
creating a second data structure that identifies which of the mapping pointers in the metadata block are being written and which are being removed, wherein creating the entry further includes storing the second data structure in the header region of the entry (Davenport, figure 3, column 9 lines 50-59, note changes to metadata are written in a transaction log which means multiple records are generated for the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Regarding Claim 11:
Davenport as modified shows the method as disclosed above;
Davenport as modified further teaches:
for each of a set of additional metadata blocks: generating new records for changed block pointers in the respective additional metadata block (Davenport, figure 3, column 9 lines 50-59, note changes to metadata are written in a transaction log which means multiple records are generated for the plurality of changes; note mapping pointers are part of the metadata); 
creating a new data structure that identifies each of the mapping pointers in the respective additional metadata block that is being changed (Delgado, column 1 line 57 – column 2 line 14, note once the data structure is filled then it is stored in the transaction 
storing the new records and new data structure in the entry (Davenport, figure 3, column 9 lines 50-59, note the records of the metadata changes are stored in the transaction log which include the data structure indicating the mapping changes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Delgado as modified because this would improve the processing of the changes (Delgado, column 2 lines 15-28).

Claim 19 discloses substantially the same limitations as claim 9 respectively, except claim 19 is directed to an computer program product including a set of non-transitory, computer-readable media (Davenport, column 6 line 60 – column 7 line 9, note processor and memory), while claim 9 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 9.

Claim 20 discloses substantially the same limitations as claim 10 respectively, except claim 20 is directed to an computer program product including a set of non-transitory, computer-readable media (Davenport, column 6 line 60 – column 7 line 9, note processor and memory), while claim 10 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 10.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pawar et al. (US9442955) teaches a transactional log with a header for multiple transactions.
Pawar et al. (US9311333) teaches bulk sub-transactions including updating to metadata and mapping pointers;
Zhou et al. (US9280578) teaches updating metadata transaction logs;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/21/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152